Citation Nr: 1418896	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-30 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to training and supplies for the manufacturing of fishing poles for therapeutic purposes pursuant to vocational rehabilitation and employment benefits under the provisions of Chapter 31, Title 38, of the United States Code, including as an individualized independent living program.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to February 1982 and from April 1983 to February 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  


REMAND

In February 2011, the Veteran submitted his substantive appeal form, VA Form 9, indicating that he desired to have a hearing before the Board held at the RO (Travel Board).  38 C.F.R. § 20.700(a) (2013).  He reiterated this request in a substantive appeal form filed in November 2011.  Finally, his representative noted this request in a statement of accredited representative, VA Form 646, filed in December 2011.  A withdrawal of the Travel Board hearing request is not found in the record.  

Accordingly, this case is remanded for the following:

Place the Veteran on the docket for a Travel Board hearing to be held at the RO, according to the date of his initial request for such a hearing.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

